DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Examiner acknowledges the amendment made to claims 1, 6-9 and 12-15, filed 04/12/2022.
Claims 1, 6-9 and 12-15 are being examined on the merits

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “the Rhodiola rosea extrat is derived from water extraction at room temperature” in lines 12-13 of claim 1. This limitation is not properly described in any of the specifications as filed. The applicant appears to bring in new matter with the limitation changing the extract to a water extract and being done at room temperature. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei-Hsuan (TW201444569A), Ho (KR20140136763A) and Alexander (Cytokine Release Syndrome, Journal of Immunotherapy of Cancer, 15-Jun-2018) and with evidentiary source by Hsu (US7588776B2). This rejection is maintained and slightly modified to take into account the amendments made to the claims filed on 04/12/2022.
Wei-Hsuan’s general disclosure is to a composition comprising Graptopetalum paraguayense extract for preventing allergy and airway inflammation (see abstract).
Regarding claim 1, Wei-Hsuan discloses a composition comprising Graptopetalum paraguayense extract (see abstract or claim 1) and “Graptopetalum paraguayense by various solvents extraction could decrease allergic IgE and T helper-2 cytokines to attenuate allergy” (see abstract). Wei-Hsuan also discloses, “T helper-2 cells release a number of cytokines + that cause an asthmatic inflammatory response” (see last paragraph, page 2). Wei-Hsuan also discloses where the extract can be administered orally to a subject being a human (see page 8, paragraph 7).
Wei-Hsaun does not specifically teach the Rhodiola rosea extract or the concentration of extracts which can be specifically used in treating cytokine release syndrome.
Ho’s general disclosure is to a composition comprising Rhodiola rosea for anti-stress through the inhibition of interferon-gamma, CGRP, substance P and histamine secretion (see abstract).
Regarding claim 1, Ho discloses a composition comprising Rhodiola rosea extract (see abstract) and discloses where Rhodiola rosea extract can inhibit interferon-gamma (see abstract and 0010) and discloses “administration method may be administered once a day or may be administered several times and where the extract may be contained in a suitable effective amount to achieve a desired purpose” (see 0010). The administration of the composition comprising Rhodiola rosea extract would be to a subject in need of reducing either interferon-gamma, CGRP, substance P, and/or histamine secretion as disclosed.
Ho also teaches the extraction solvents as ethanol or other polar solvents (see page 5) which would be the same solvent used in the instant invention.
Ho also teaches the extraction solvents can be water (see page 8, example 1-2) and teaches wherein certain extracts can be done at room temperature to prevent evaporation of the solvent (see last para. page 7 or example 1 page 8). 
Ho also teaches that the Rhodiola rosea extract at a concentration of 0.2 mg/ml was effectively used in reducing histamine release by more than 50% (see table 4 and example 4, page 7) and that at the same concentration 43.7% inhibition of IFN- gamma (see table 5 and example 5, page 7).
Regarding claims 6-7 and  12-13, pertaining to the cytokines which are being reduced are TNF-a, IFN-y, IL-10, or IL-6, and wherein the cytokines are reduced to a specific % at a specified amount of hours after administration, the composition containing the Graptopetalum paraguayense extract would inherently have the same activity of being able to reduce the selected proinflammatory cytokine at the specified amount of hours after administration because it is the same extract as being claimed in the instant invention and there is nothing on record to show that anything has been done to the extract to allow it to produce any unexpected results. Therefore, the extract in the prior art would have the same activity. Also, these limitations are only intended results of the method step and are not further limiting the claim in such a way as to limit the steps of the method.
Regarding claim 8-9 and 14-15, pertaining to IFN-y or IL-6 being reduced to a specific % or more at a specific amount of hours after being administered the composition comprising Rhodiola rosea extract, the composition containing the aqueous Rhodiola rosea extract would inherently have the same activity of being able to reduce the selected proinflammatory cytokines at the specified amount of hours after administration because it is the same extract as being claimed in the instant invention and there is nothing on record to show that anything has been done to the extract to allow it to produce any unexpected results. 
Therefore, the extract in the prior art would have the same activity. Also, these limitations are only intended results of the method step and are not further limiting the claim in such a way as to limit the steps of the method.
Alexander’s general disclosure a comprehensive overview of cytokine release syndrome (see abstract).
Alexander teaches where cytokine release syndrome (CRS) is a systemic inflammatory response that can be triggered by a variety of factors such as infections and certain drugs and it represents one of the most frequent serious adverse effects of CAR T cell therapies (see background, page 2). Alexander also teaches “IL-6, IL-10, and interferon (IFN)-Υ are among the core cytokines that are consistently found to be elevated in serum of patients with CRS” and “In patients with CRS who develop a HLH/MAS-like syndrome additional cytokines such as IL-18, IL8, IP10, MCP1, MIG, and MIP1β are also elevated” (see 2nd and 7th paragraphs, page 6).
Hsu’s general disclosure is to a pharmaceutical composition containing a water-soluble
fraction of Graptopetalum and its use in treating a liver disease or condition, such as inflammation, steatosis, and fibrosis (see abstract).
Hsu teaches that an aqueous extract of Graptopetalum paraguyense (see column 4, lines 16-17) can inhibit IL-6 inflammatory cytokine (see figure 6). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to combine Wei-Hsuan and Ho’s compositions into a single composition for treating cytokine release syndrome because both inventions teach the extracts being used for reducing inflammatory and Th2 cytokines which are cytokines that can result in increase from cytokine release syndrome. 
It would have further been obvious at the effective filing date to optimize the concentration of each ingredient to determine the effective amount needed to reduce the pro-inflammatory cytokine content to at least 18.6 % or 19.4% or more after 24 hours of the administration because although Ho already teaches an effective amount which is at 200 ug/ml, at this higher concentration the extract can effectively reduce a pro-inflammatory cytokine IFN-gamma to 43.7 %, which is much higher than the instant 18.6% and 19.4%. Adjusting the concentration of the extracts from the 200 ug/ml to 10 ug/ml to inhibit the pro-inflammatory cytokine with the expectation of the inhibition rate to be at or above 18.6% or 19.4% would be an optimization which would have been obvious at the effective filing date.
Wei-Hsuan does not specifically teach these cytokines, however a person having skill in the art would recognize that the Th2 cytokines would at least include IL-6 and with the additional evidence from Hsu which teaches that the aqueous extract of Graptopetalum paraguyense can effectively inhibit IL-6 at doses as low as 1 mg/ml (see fig 6) one of ordinary skill would have a high expectation of success in using this extract for treating cytokine release syndrome with the purpose to reduce IL-6.
 Alexander teaches that cytokine release syndrome is a systemic inflammatory response which includes IL-6, IL-10, and interferon (IFN)-Υ that can be triggered by a variety of factors such as infections and certain drugs and it represents one of the most frequent serious adverse effects of CAR T cell therapies. Combining prior art elements according to known methods to yield predictable results is also prima facie obvious. Combining the two extracts known for inhibiting pro-inflammatory cytokines into a single composition to treat a disease which causes an increase in those cytokines would have been prima facie obvious. Administering the treatment during or right after the CAR T-cell therapy would have also been obvious to a person having skill in the art because if a CAR T-cell therapy would be the cause of the increased pro-inflammatory cytokine production, then it would have been obvious to administer treatment as soon as possible (during or directly after CAR T-cell therapy) to inhibit the production of said cytokines.
There would be a reasonable expectation of success in treating cytokine release syndrome because some of the core cytokines released during CRS are IFN-gamma and IL-6 and the prior art teaches that both extracts are known to reduce inflammatory cytokines and Th2 cytokines both of which include IFN-gamma and IL-6 and both of which can contribute to cytokine release syndrome. 
Hsu also specifically teaches wherein IL-6 is inhibited from the use of Graptopetalum paraguyense extract and Ho teaches Rhodiola rosea extract can inhibit IFN-gamma thus combining the two extracts both known to inhibit the two cytokines of the instant invention into a single composition with the expectation of success in treating CRS and reducing these cytokines would have been prima facie obvious.
 Furthermore, the extracts are both taught as aqueous extracts and thus the same extracted components would be utilized in the referenced prior art and the instant invention. Also, the administration of these extracts is the same as the extracts of the prior art without any structural or functional changes made to the extracted components and so the extracts of the prior art would have the same effect after administration from the composition claimed.

Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. The applicant argues that the teachings of Wei-Hsuan only show that the Graptopetalum paraguyense extract is effective at inhibiting certain TH2 cytokines and that it could not be predicted that the Graptopetalum paraguyense extract would specifically inhibit IL-6. The office brought in a new piece of evidence to show that the Graptopetalum paraguyense extract is effective for inhibiting IL-6 (see above rejection).
The applicant also argues that Ho does not teach the Rhodiola rosea extract as being a water extract done at room temperature which is different from the instant extract. The extract utilized by the inventor appears to be that of an ethanol extract and not a water extract done at room temperature (see instant specs page 15, Table 2, Fig 4A, Fig 4B, Fig 9A, Fig 9B etc.). No-where in the specification describes a water extract done at room temperature. 
Also, Ho does teach wherein the Rhodiola rosea extract can be extracted using water and teaches the extractions to be done at room temperature so that the solvent doesn’t evaporate. Although this was taught using a 30% ethanolic extract the same principles can be applied to a water extract which is already taught in the relied upon art. Also, a 30% ethanol extract is made up of 70% water and this would still read on a water extract because the applicant does not claim that the extract to be only water, pure water or water without any added ethanol and thus the extraction was done using at least 70% water.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655